Citation Nr: 9901936	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1949 to May 
1963.

In a June 1972 rating decision, service connection was denied 
for a psychiatric disability.  This appeal stems from April 
1992 and March 1993 rating decisions of the RO that denied 
entitlement to service connection for a psychiatric 
disability on the basis that no new and material evidence had 
been presented to reopen the previously denied claim.  In a 
July 1996 RO hearing officers decision, the claim was 
reopened so that it could be adjudicated upon the merits.  
Although the Board of Veterans Appeals (Board) has an 
independent obligation to determine whether new and material 
evidence has been presented, it concurs that additional 
evidence--including the veterans testimony at the November 
1995 RO hearing--has been presented that is new and material.  
See Butler v. Brown, 9 Vet. App. 167 (1996); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Fossie v. West, 12 
Vet. App. 1 (1998).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board need not make formal findings on 
this question since the RO has already reopened the claim.  
The Board also notes that to the extent that the veteran is 
claiming entitlement to service connection for posttraumatic 
stress disorder, an intertwined claim, this is a new, more 
specific claim that must be decided without regard to any 
earlier decisions regarding psychiatric claims.  See Ashford 
v. Brown, 10 Vet. App. 120 (1997); Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir 1996).

In January 1998, the Board remanded the case for additional 
development, which included having the RO again attempt to 
verify the stressors that the veteran has alleged are 
pertinent to his claim.  As requested, the RO attempted to do 
this and has returned the case to the Board.  Although the 
Board requested other private medical evidence to be 
obtained, the veteran responded in February 1998 on the 
various authorizations to obtain the evidence, that, in 
effect, the records sought were not available.  Moreover, he 
did not provide the complete addresses for those treatment 
providers as he had been requested by the ROs previous 
letter of that month.  The RO noted these facts in the June 
1998 supplemental statement of the case, but the veteran 
subsequently waived the 60 days he had been provided to 
respond thereto, indicating in a July 1998 statement that he 
felt all information to make a just decision was in the 
claims file.  See Evans v. West, 12 Vet. App. 22, 30-31 
(1998) (RO substantially complied with terms of remand order 
where veterans cooperation was less than enthusiastic, 
appellate review was not frustrated by any failure to adhere 
to the remand order and the parties did not argue the RO had 
failed to comply with the remand order).

The Board notes that it was also indicated during the 
November 1995 RO hearing that the veteran was attempting to 
obtain such private medical records himself, and was to 
submit them if he received them.  Any reasonable time for 
submission of such records has passed, and given the 
veterans statements, it does not appear such records are 
available.  The Board finds, therefore, that the duty to 
assist in this regard has been discharged.  38 U.S.C.A. 
§ 5107.  Although there may be available recent VA records 
that could be obtained, there is no indication in the claims 
file that such records would now be relevant to this case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The veteran has not been shown to have engaged in combat, 
but has alleged stressors--i.e. witnessing an airplane crash 
and being fired upon while serving in Ethiopia.

3.  The veteran has been diagnosed with posttraumatic stress 
disorder, and medical evidence appears to relate this 
diagnosis to service.

4.  None of the veterans alleged stressors has been 
verified.

5.  No other recently diagnosed psychiatric disability, such 
as major depression or obsessive-compulsive disorder, has 
been medically linked to service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, 
including posttraumatic stress disorder, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995), affd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table).  Consistent with the discussion in the 
Introduction to this decision, the Board is also satisfied 
that all relevant evidence has been properly developed to the 
extent possible and that there is no further duty to assist 
the veteran under 38 U.S.C.A. § 5107 in the development of 
his claim.  

The February 1949 service entrance examination is essentially 
negative for any pertinent abnormality.  In October 1957 the 
veteran was agitated and desired to have psychiatric help, 
making reference to his marriage and other things.  The 
day following this complaint, he was diagnosed with a 
psychoneurosis, severe, with elements of compulsion and 
depression.  A January 1958 examination report, however, 
states that the veteran was psychiatrically normal.  

In September 1958 the veteran presented to a service mental 
hygiene clinic because of trouble at home.  A detailed 
discussion of the veterans family life was included, and it 
was noted by history that his father had reportedly committed 
suicide when the veteran was a child, in the late 1930s, and 
that his mother had died the following year due to 
alcoholism.  Later in September 1958 it was noted that the 
veteran had been referred to the clinic for long-standing 
marital problems.  After detailed testing, the impression was 
that the veteran was reacting in a hostile way to his 
feelings of inadequacy and insecurity, which were spurred on 
by his wife.  There was no evidence of a thinking disorder, 
but rather, an emotional instability associated with 
ambivalent driving for achievement and status.  The 
counseling records continue into the next several months.  A 
January 1961 clinical record contains the report that the 
veteran burned his right hand while tuning a transmitter.  
The January 1963 separation examination report shows that the 
veteran was psychiatrically normal, and is otherwise 
essentially negative.

Service personnel records confirm that the veteran served in 
Ethiopia from approximately late 1959 to mid-1961.  His DD 
214 shows that he had been a microwave radio repairman in 
service.

Several declassified United States Department of State 
memoranda, from about December 1960 to January 1961, on the 
topic of Ethiopia, have been submitted.  In some of these, it 
is indicated that there were no American casualties.  In one, 
it was noted that the only military action up to that point 
had been an Ethiopian Army division sent to control an 
airfield, and that commercial flights had been canceled.  
Handwritten upon that document are the words, held under 
armed guard until MAAG [Military Advisory Group] 
acknowledged.  Another memorandum notes intermittent firing 
had been occurring in Addis Ababa [Ethiopia].  In yet another 
document it was reported that the Ethiopian Emperor 
apparently had expressed gratitude for assistance given by 
those who put down the revolt.

In records received following the Boards remand, it is shown 
that the veteran was hospitalized at St. Johns Hospital from 
November to December 1968.  At the time of admission, he 
reportedly had been depressed and drinking [alcohol], and 
indicated that he had had a similar problem three years 
earlier.  Objectively, he was extremely anxious, agitated, 
depressed and tearful.  The impression was of acute reactive 
depression.  During hospitalization, very chronic 
depression was diagnosed, and it was indicated that this 
probably had existed all of the veterans life.  The veteran 
also reported having nightmares about being in the service in 
Korea.

The veteran was hospitalized by the VA from April to June 
1972, following the ingestion of a lethal dose of medication 
one week earlier.  He was diagnosed with a chronic anxiety 
reaction.  In late April, he indicated that he had had 
anxiety about every month since 1958.  Early in May, however, 
it was stated that he had anxiety related to tension among 
community members (i.e. patients).  It was also indicated 
that month that the veteran had a long history of episodic 
depression.  The veteran was examined in May 1972, during the 
hospitalization, at which time he reported that he was first 
hospitalized after service at Robinson Memorial Hospital from 
December 1971 to February 1972.  It was noted that the 
current hospitalization was due to a suicide attempt.  
Objectively, the veteran had poor judgment and insight.  His 
peer relationships were poor and his temper was short.  He 
would get depressed and have crying spells.  He denied 
delusions or phobias.  He was diagnosed with chronic 
depressive reaction with anxiety.  The hospitalization 
summary, however, indicates that the veterans diagnosis was 
alcoholism, and that the external precipitating stress was a 
separation from his wife.

The veteran was hospitalized by the VA from August to 
September 1973 for alcoholism.

The veteran was hospitalized by the VA from February to May 
1991 on complaints of increasing depression that had begun 
two to three months earlier.  This was the first of several 
more recent hospitalizations for this condition.  At the time 
of admission, transient suicidal ideations had developed.  
The veteran attributed his symptoms to the high stress nature 
of his job as an electrician.  He was diagnosed with major 
depression, recurrent and severe, without psychotic features.  
On Axis II, it was noted that he had obsessive-compulsive 
personality traits.  It was stated that his alcohol 
dependence was in sustained remission apparently since 1983.  
It was noted that the veteran had previously been 
hospitalized there in 1982-1983, which had been preceded by a 
suicide attempt.

An August 1991 VA physicians statement indicates that the 
veteran was permanently disabled by recurrent major 
depression.

The veteran was hospitalized by the VA in January 1992, at 
which time it was indicated that the most acute stressor 
prior to admission was the recovery of memories from his 
childhood and how they related to his present interpersonal 
difficulties with his wife.  He was diagnosed with major 
depression, recurrent and moderate.

On VA hospitalization in May to June 1993, the veteran 
reported feelings of depression secondary to interpersonal 
problems.  He recalled various difficulties from his 
childhood, including the deaths of his parents, and of his 
having been sexually molested by female teenage babysitters.  
In retrospect, he was becoming increasingly aware that these 
early traumatic experiences had compromised him.  He was 
diagnosed with major depression, recurrent, moderate with 
suicidal ideations.  During VA treatment in June 1993, the 
veteran reported that he had had recurrent major depression 
for three years.

The veteran was hospitalized by the VA from September to 
October 1994.  It was reported that he had had no combat in 
service.  An October 1994 clinical record made during the 
hospitalization states that the veteran reportedly had 
posttraumatic stress disorder from childhood abuse.  His 
attending physician diagnosed major depression, recurrent, 
moderate.

During a June 1995 VA hospitalization, at which time an Axis 
I diagnosis of major depression was again rendered, the 
veteran was also diagnosed with obsessive-compulsive disorder 
on Axis II.

At a November 1995 RO hearing, the veteran testified that he 
had been diagnosed and treated by the VA for posttraumatic 
stress disorder.  He discussed having been a signal advisor 
in Ethiopia while in service as a member of the Ethiopian 
Military Advisory Group.  He indicated that he had been 
under fire during an attempted overthrow of the 
government in that country.  He indicated that he burned his 
hand very severely around this time, but also that no members 
of his unit had been injured.  He said that he had to fire 
his weapon over others heads, at one point, to keep them 
away while he changed a tire on his vehicle.  He reported 
having found a family that had been stabbed to death in their 
car.  The veteran also discussed having witnessed an aircraft 
collision over Germany in 1952.  He asserted having 
flashbacks and nightmares.  He also said that he had been on 
a VA psychiatric ward for posttraumatic stress disorder in 
the 1970s.

A November 1995 statement by a VA PCT (i.e. regarding 
posttraumatic stress disorder) clinical nurse specialist 
indicates that the veteran had been attending weekly 
psychotherapy sessions with her for approximately five years.  
His issues in group therapy had centered around 
depression, suicidal tendencies, relationship issues, some 
focus on traumas in childhood, and maintaining continued 
sobriety.  

A November 1995 statement from a VA physician one week later 
indicates that the veteran saw combat in Ethiopia.  The 
veteran had a traumatic experience in which the people he was 
guarding were murdered and he was unable to prevent the 
murder of his colleagues in Ethiopia.  The veteran also 
reportedly came under fire which was not friendly.  The 
veteran also had reported the story of witnessing an airplane 
crash, and having to look after the dead.  Symptoms 
including flashbacks and nightmares were noted.  The 
physician opined that a presumptive diagnosis of 
posttraumatic stress disorder seemed appropriate, and that it 
was reasonable to assume that posttraumatic stress disorder 
developed secondary to trauma experienced in service.  

A July 1995 VA clinical record notes posttraumatic stress 
disorder by history.  An August 1995 VA social workers note 
indicates that the veteran had reported two stressors from 
his military service.

A VA physician, in an April 1997 letter, stated that he 
thought the veterans chronic dysthymia may very well have 
been misdiagnosed and that the veteran actually had a 
form of posttraumatic stress disorder.  The physician 
stated that the veteran did have the stressors in service to 
qualify, and noted some symptoms that were consistent with 
posttraumatic stress disorder.

Along with a May 1997 letter, the United States Army and 
Joint Services Environmental Support Group (ESG, now known as 
United States Armed Services Center for Research of Unit 
Records or USASCRUR) submitted a history of the 27th 
Antiaircraft Artillery Automatic Weapons Battalion (27th AAA 
AW Bn) for 1951 to 1952.  The USASCRUR letter indicates that 
additional research was being conducted regarding the 
incidents alleged by the veteran.

In May 1997 the veteran was provided a compensation and 
pension examination for the VA at the University of Kansas 
Medical Center.  The veteran reported having felt 
threatened with a firing squad if caught while in Ethiopia 
as an observer of the revolution and military advisor.  He 
was reportedly fired upon a number of times and heard a 
person get killed while on a telephone.  He also reported 
having burned his hands during one of these episodes.  
Additionally, he claimed he had seen a number of mangled 
bodies following an aircraft collision in Germany.  The 
veteran listed a number of posttraumatic stress disorder 
symptoms, including an exaggerated startle reflex, and 
flashbacks in which he saw planes falling out o[f] the 
sky.  He had had recurrent depressions, coupled with 
insomnia.  No objective findings were reported, although the 
history of hospitalizations were noted.  He was diagnosed 
with posttraumatic stress disorder.  The physician stated, 
however, that he was unable to elicit a full picture of 
posttraumatic stress disorder, although the veteran had 
sufficient symptoms to justify the diagnosis.

At an August 1997 hearing before the Board, the veteran 
testified that while with the Military Advisory Group in 
Ethiopia, he and others had been taken into custody and 
disarmed.  He also indicated that he had come under fire 
while serving there, and that a lieutenant in the Ethiopian 
Army had been killed by machinegun fire while the veteran was 
talking to him on a telephone.  The veteran also noted, as 
another stressor, having seen a three-plane crash while in 
Germany.  He discussed his previous suicide attempts.

In March 1998, the USASCRUR responded to the ROs request 
from the previous month to verify the veterans claimed 
stressors.  Enclosed with the USASCRUR letter was the Command 
Report for the veterans unit in 1952, the 242nd Antiaircraft 
Artillery Group.  The USASCRUR letter indicates that the 
aircraft crash as alleged by the veteran could not be 
documented.  Moreover, the USASCRUR was unable to document 
that the veteran had come under fire in Ethiopia as he had 
described.  The Command Report documents the activities of 
the veterans unit; no combat or apparently unusual incidents 
were noted.

Records received in May 1998 from the Social Security 
Administration reveal that a testifying physician had 
indicated the veterans disability, i.e. apparently major 
depression, began in February 1991.

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  If a psychosis becomes manifest to a 
degree of 10 percent within one year of separation from 
service, such disability will be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§ 3.307, 3.309.

Service connection for posttraumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).

As an initial matter, the record does not support the 
veterans allegations of combat in service.  He was not 
awarded a Purple Heart, his service personnel records reflect 
only noncombat activity, and no other data of record suggest 
that any unit in which he served was involved in combat 
during his tenure.  To the contrary, the evidence of unit 
history obtained shows generally routine activity, such as 
training.  Therefore, the special considerations provided to 
combat veterans--either with regard to 38 C.F.R. 
§ 3.304(f) for posttraumatic stress disorder or under the 
general provision of 38 U.S.C.A. § 1154(b)--are not for 
application in this case.  See Collette v. Brown, 82 F.3d 389 
(1996).

To prevail on his claim of service connection for 
posttraumatic stress disorder, therefore, the veterans 
alleged stressors must be verified.  The evidence, however, 
fails to do this.  The unit history records do not confirm or 
verify the veterans claim of an aircraft accident in the 
early 1950s in Germany.  Further, even if such an accident 
did occur, there is no evidence verifying that the veteran 
witnessed it or was otherwise affected by it in service.  The 
USASCRUR was also unable to verify any of the veterans 
claims of stressors involving his Ethiopian service.  There 
is no evidence supporting his allegation that he was fired 
upon at that time.  His report of feeling threatened at 
the time does not amount to a specific stressor subject to 
verification.  His service medical records confirm a hand 
burn from tuning a radio, but no medical evidence of record--
including the veterans own lay allegations--relates this in 
any way to posttraumatic stress disorder.  

The Board notes that the State Department memoranda indicate 
that there were no American casualties at that time.  The 
handwritten remark on one of those documents, apparently 
added afterwards--perhaps by the veteran, does not actually 
indicate that the veteran himself was under fire.  Moreover, 
there is virtually no way to verify his claim of an unnamed 
individual having been killed while on a telephone call with 
the veteran; he has provided no specific date or name.  In 
fact, it is unclear to the Board how the veteran is certain 
such an individual may actually have been killed since the 
alleged act did not occur in the veterans presence.  
Although the veteran reported nightmares in 1968 relating to 
service in Korea, he has alleged no stressors regarding any 
service in Korea, and no such stressors have been 
demonstrated.

Thus, even with the diagnosis of posttraumatic stress 
disorder that has been related by competent medical 
authorities to service based upon two stressors (witnessing 
the aircraft accident and being fired upon in Ethiopia)--and 
aside from the contrary evidence linking the disability to 
childhood abuse--there has been no actual verification of the 
alleged inservice stressors.  The November 1995 VA 
physicians diagnosis of posttraumatic stress disorder is 
merely based upon the veterans unsubstantiated report of 
those two stressors.  The April 1997 medical opinion, that 
the veteran has qualifying stressors, is legally insufficient 
to be considered as actual verification of such stressors.  
See Moreau v. Brown, 9 Vet. App. 389 (1996).  Without such 
verification, the claim of service connection for 
posttraumatic stress disorder must fail.  38 C.F.R. 
§ 3.304(f); Cohen, supra.

There is also no medical evidence that the veteran incurred 
any other chronic psychiatric disability in service.  
Although he was once diagnosed in 1957 with a psychoneurosis 
with elements of compulsion and depression, this diagnosis 
was not repeated in service-- emotional instability was 
merely noted later without a diagnosis of any actual 
disability.  His inservice counseling mostly involved 
problems with his marriage at that time, and he was 
psychiatrically normal at separation.  Many years later he 
was diagnosed with obsessive-compulsive disorder, but this 
was not clearly diagnosed in service and has never been 
linked to service.   See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  A psychosis has not been shown to a compensable 
degree within one year of service either and therefore such a 
disability may not be presumed to have been incurred therein.  
38 C.F.R. §§ 3.307, 3.309.

There are no psychiatric findings reported until years after 
service.  The findings from the hospitalization at St. Johns 
Hospital tend to undermine the veterans claim since they 
indicate that his depression probably existed his entire 
life, i.e. which would include the period prior to service.  
Although the veteran reportedly had nightmares of Korea, 
there is no indication that this was integral to a chronic 
psychiatric disability related to service.  In any event, 
there is no indication from the service medical records that 
there were any findings of a chronic psychiatric disability 
in service, either incurred or aggravated therein.

Most of the diagnoses of record indicate that the veteran has 
recurrent major depression, but the medical records do not 
provide a medical nexus between that diagnosis and service.  
His anxiety problems, diagnosed as a disability many years 
after service, have not been shown recently and have never 
been medically linked to service.  Without such a medical 
nexus, or evidence that a chronic psychiatric disability 
began in service, the claim of service connection for an 
acquired psychiatric disorder, other than posttraumatic 
stress disorder, must fail as well.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107; 38 C.F.R. § 3.303, 3.304, 3.307, 
3.309; See Caluza, supra.  

Also, although disability due to abuse of alcohol or drugs 
may be service connected under certain circumstances (but not 
for compensation purposes), at least where such disability is 
secondary to a service-connected disability, the veteran has 
not claimed and the evidence does not demonstrate that 
alcoholism in this case is secondary to a service-connected 
disability or otherwise related to service.  See Barela v. 
West, 11 Vet. App. 280 (1998).  Thus, this matter need not be 
addressed further in this decision.  

The evidence is not so evenly balanced that there is doubt 
regarding any material issue.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder, is 
denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.



- 2 -
